           Case 2:19-cv-00298-BSJ Document 56 Filed 02/18/20 Page 1 of 2
                                                                                      FILED
                                                                               2020 FEB 18 PM 2:33
                                                                                     CLERK
                                                                               U.S. DISTRICT COURT
                          IN THE UNITED STATES DISTRJCT COURT
                                      FOR THE DISTRJCT OF UTAH



BUREAU OF CONSUMER FINANCIAL
PROTECTION,                                            ORDER DENYING PROGREXION
                                                       MARKETING'S MOTION TO DISMISS
                         Plaintiff,

V.

PROGREXION MARKETING ET AL,                            Case No. 2: 19-CV-00298-BSJ
                         Defendant.                    District Judge Bruce S. Jenkins




        This matter came before the Court for oral argument on Progrexion Marketing's Motion

to Dismiss for Failure to State a Claim on December 13, 2019. Thomas Hefferon, Karra Porter,

and Kyle Tayman appeared on behalf ofEfolks, Progrexion Marketing, Progrexion Teleservices,

PGX Holdings, Creditrepair.com, and John C. Heath Attorney at Law PLLC ("Progrexion").

Maureen McOwen, Kevin Friedl, and Jonathan Reischl appeared on behalf of the Bureau/of

Consumer Financial Protection ("BCFP"). The parties submitted additional supporting papers to

the Court on December 20, 2019. On February 13, 2020, Progrexion filed a Notice of

Supplemental Authority, which provides a different factual footing and appears to the Court to

be interesting but not determinative. ECF No. 55.

        Having considered the parties' briefs, the evidence presented, the arguments of counsel,

and the relevant law, the Court DENIES the Motion. The question of whether the complaint

states a claim is a close call. However, it appears to the Court there are factual questions that

need to be resolved, particularly but not exclusively on the issues of Progrexion's knowledge and

control. The Court finds it is best at this point to let the matter proceed.
   Case 2:19-cv-00298-BSJ Document 56 Filed 02/18/20 Page 2 of 2



               ~
DATED this _lJj_ day of February, 2020.
                                                                        '
                                          12{,l.~~~~~~~....,....,..__-::::::::::::
                                                                     ge




                                     2
